Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 1 of 12

 

 

 

 

 

 

 

USPC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRCRECALLY FHL
SOUTHERN DISTRICT OF NEW YORK DOC #
ooo nnnnnne ness ce cee eeescceeeeecccc eee: x | pare Fa ED serv
ERIC GOSS, } ce

Plaintiff, MEMORANDUM DECISION
AND ORDER

-against-
18 Civ. 2159 (GBD)
E.S.I. CASES & ACCESSORIES, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Eric Goss, a former Vice President of Defendant company E.S.I. Cases &
Accessories, Inc., (Compl., ECF No. 1 § 4), brings this action against Defendant for breach of
contract, seeking declaratory, injunctive, and equitable relief, as well as monetary damages,
(id. at 4). Defendant asserts four counterclaims against Plaintiff—breach of contract, breach of the
implied covenant of good faith and fair dealing, breach of fiduciary duty, and misappropriation of
confidential information and trade secrets. (Am. Answer and Affirmative Defenses with Countercls.
(“Answer and Countercls.”), ECF No. 61 §§ 18-40.) Defendant also asserts one counterclaim
against Intercon Development, LLC! (“Intercon’’) for aiding and abetting Plaintiffs alleged breach
of fiduciary duty. Ud. {§ 41-45.)

Pending before this Court are the parties’ cross-motions for summary judgment. (See Notice
of Mot. for Summ. J., ECF No. 91; Notice of Motion in Supp. of Def./Countercl. Pl.’s Mot. for
Summ. J., ECF No. 93.) Specifically, Defendant moves this Court to dismiss Plaintiff's complaint

and grant summary judgment in its favor on its counterclaims for (1) breach of contract against

 

' Intercon was not initially a party to this action. Because of Defendant’s counterclaim against Intercon, it
is now identified on the docket as a Counter-Defendant.
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 2 of 12

Plaintiff; (2) its second counterclaim against Plaintiff “for acting as a faithless servant”; and (3) its
counterclaim against Intercon for aiding and abetting breach of fiduciary duty. (See Mem. of Law
in Supp. of Def./Countercl. Pl.’s Mot. for Summ. J. (“Def.’s Mem. in Supp.”), ECF No. 94 at 14—
20.) Plaintiff and Counter-Defendant Intercon move this Court to dismiss all of Defendant’s
counterclaims. (See Mem. of Law in Supp. of Pl. and Counterl. Def.’s Mot. for Summ. J. (“Pl.’s
Mem. in Supp.”), ECF No. 92 at 10-22.) Plaintiff's claim for breach of contract is DISMISSED.
Additionally, each of Defendant’s counterclaims is DISMISSED.
I. FACTUAL BACKGROUND

Plaintiff, through his Company Stan Goss & Associates, Inc. (“SGA”), began working for
Defendant in the early 2000’s. (See Local Rule 56.1 Counter-Statement of Undisputed Material
Facts in Opp’n to Pl.’s and Countercl. Def.’s Mot. for Summ. J. (“Rule 56.1 Counter-Statement”),
ECF No. 106 at 1.) Years later, the parties began engaging in discussions regarding an employment
agreement for Plaintiff to work with Defendant on a full-time basis. (Jd at 2.) The parties
“exchanged numerous drafts” of the agreement “throughout the summer of 2017,” agreed on a wide
range of terms, and ultimately executed an employment agreement on June 19, 2017. (Ud. at 3.)
One of the terms prohibited Plaintiff from engaging in outside employment or other business, but
permitted him to retain ownership in Intercon—a company wholly owned by Plaintiff. (Ud. at 4.)
Notably, the employment agreement did not expressly define the prohibited phrases “engaging in
outside employment” or “other business.” (/d.) According to Plaintiff, this provision caused him to
request that the contract span over multiple years, as he was “apprehensive about divesting himself

from his primary source of income,” which until that point, was gained through his work at Intercon

 

2 Specifically, the employment agreement provided, among other things, that Plaintiff would receive a
salary of $400,000.00, with the possibility of various performance bonuses. (Feb. 25, 2019 Letter, Ex. 2
(“Employment Agreement”), ECF No. 33-1 at 1-2.)

2

 

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 3 of 12

and SGA. (/d. at 2.) The parties agreed that the employment agreement would cover a period of
five years. (/d. at 3.)

The employment agreement further indicated that Defendant may terminate Plaintiff solely
“for cause,” which covers, inter alia, “[any] violation of any of the covenants” of the employment
agreement. (/d. at 6; see also Employment Agreement at 3.) Additionally, should Defendant
terminate Plaintiff without cause, Defendant was required to pay Plaintiff (1) severance, (2) a pro-
rata share of any bonus, (3) accrued and unused vacation time, and (4) the reimbursement of certain
expenses for 18 months. (Employment Agreement at 4-5.)

Pursuant to the terms of the employment agreement, Plaintiff alleges that he “transferred his
entire ownership of SGA to his brother, Mark Goss,” but “did not divest himself from his ownership
in Intercon, as he was permitted to retain his ownership interest per the Employment Agreement.”
(See Mem. of Law in Opp’n to Def.’s Mot. for Summ. J. (“Pl.’s Mem. in Opp’n’”), ECF No. 108
at4.) Plaintiff did, however, hire his brother “to manage and operate Intercon while he was
employed at ESI.” (/d.) According to Plaintiff, he also informed his top clients at both SGA and
Intercon “that he was transitioning all of his . . . business to Mark Goss.” (/d.)

Defendant terminated Plaintiff pursuant to a termination letter dated January 15, 2018.
(Rule 56.1 Counter-Statement at 12.) Elliot Azoulay, Defendant’s owner and Chief Executive
Officer, indicated in the termination letter that Plaintiff was being terminated “for cause.”
Specifically, Defendant argues that it fired Plaintiff based on its discovery that Plaintiff continued to
engage in his business with both Intercon and SGA. (Def.’s Mem. in Supp. at 15-17.) Defendant
therefore has not paid Plaintiff severance or any of the other funds to which Plaintiff would be

entitled if he was fired without “cause.” (Rule 56.1 Counter-Statement at 12-—13.) Plaintiff argues

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 4 of 12

that he was not terminated for “cause” and therefore, the termination violated the parties’
employment agreement and thereby triggered his entitlement to severance benefit. (/d.)

Il. LEGAL STANDARD

Summary judgment is appropriate when there is no genuine issue of material fact and the
moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a). “An issue of fact
is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for the nonmoving
party.” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986)). A fact is material when “it ‘might affect the outcome of the suit
under the governing law.’” Gayle, 313 F.3d at 682 (quoting Anderson, 477 U.S. at 248).

The party seeking summary judgment has the burden of demonstrating that no genuine issue
of material fact exists. See Marvel Characters, Inc. v. Simon, 310 F.3d 280, 286 (2d Cir. 2002). In
turn, to defeat a motion for summary judgment, the opposing party must raise a genuine issue of
material fact. To do so, it “must do more than simply show that there is some metaphysical doubt
as to the material facts,’ Caldarola yv. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002) (quoting
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)), and it “may not rely
on conclusory allegations or unsubstantiated speculation.” Fujitsu Ltd. v. Fed. Express Corp., 247
F.3d 423, 428 (2d Cir. 2001) (quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)). Rather,
the opposing party must produce admissible evidence that supports its pleadings. See First Nat’l
Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289-90 (1968). In this regard, “[t]he ‘mere existence
of a scintilla of evidence’ supporting the non-movant’s case is also insufficient to defeat summary
judgment.” Niagara Mohawk Power Corp. v. Jones Chem., Inc., 315 F.3d 171, 175 (2d Cir. 2003)
(quoting Anderson, 477 U.S. at 252).

In determining whether a genuine issue of material fact exists, the court must construe the

evidence in the light most favorable to the opposing party and draw all inferences in that party’s

4

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 5 of 12

favor. See Niagara, 315 F.3d at 175. However, “a court must not weigh the evidence, or assess the
credibility of witnesses, or resolve issues of fact.” Victory v. Pataki, 814 F.3d 47, 59 (2d Cir. 2016)
(internal citations omitted). Summary judgment is therefore “improper if there is any evidence in
the record that could reasonably support a jury’s verdict for the non-moving party.” Marvel, 310
F.3d at 286.

The standard for cross-motions for summary judgment is the same: a court will “evaluate
each party’s motion on its own merits, taking care in each instance to draw all reasonable inferences
against the party whose motion is under consideration.” Byrne v. Rutledge, 623 F.3d 46, 53 (2d Cir.
2010) (quoting Hotel Emps. & Rest. Emps. Union v. City of N.Y. Dep’t of Parks & Recreation, 311
F.3d 534, 543 (2d Cir. 2002)).

Hl. PLAINTIFF BREACHED THE EMPLOYMENT AGREEMENT

A. Defendant’s Counterclaim for Breach of Contract is Granted, and Plaintiff's Claim
for Breach of Contract is Dismissed.

Based on the evidence in the record, Plaintiff breached his contract with Defendant by
continuing to conduct business outside of his work with Defendant. Defendant had cause to
terminate Plaintiff based on Plaintiff's failure to comply with their contract. Plaintiffs assertions
that his work with companies other than Defendant was “‘transition[al]” and was focused around
ensuring that his brother was capable of handling the business is contradicted by the evidence.
Indeed, Defendant provides a myriad of emails spanning from June 2017 through January 2018—
ie., the entire span of his employment—between Plaintiff and representatives of other companies,
wherein Plaintiff handled work for those companies. (See Decl. of Glen Lenihan in Supp. of
Def./Countercl. Pl.’s Mot. for Summ. J., Ex. BB (Copies of Goss Emails), ECF No. 97-28.)
Specifically, the evidence demonstrates that Plaintiff engaged in coordinating pricing, ordering,

supply, payment, and logistical issues for non-ESI customers. (See id.)

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 6 of 12

The evidence does not demonstrate that Plaintiff informed Intercon or SGA’s clients that
they should communicate solely with his brother in the future. (See id.) Despite the fact that the
employment agreement does not clearly define what constitutes “engaging in outside employment,”
it strains logic to assert that the information and communications in the record would not constitute
working for outside companies in violation of the employment agreement. Moreover, while Plaintiff
argues that during his employment with Defendant, he engaged in only “transition work” for Intercon
and SGA, and that any communications to which Defendant now points demonstrate this “transition
work,” (see Tr. of Oral Arg. dated Aug. 11, 2020 (“Tr. of Oral Arg.”), ECF No. 127 at 66:24—67:2;
67:16—17), he does not point to anything in the employment agreement that leaves open an exception
for this type of labor. Plaintiff also argues that the work, even if it did violate the agreement, was
“de minimus” because he did not spend more than two minutes per day on average working for the
other companies. (PI.’s Mem. in Opp’n at 14-15.) Again, Plaintiff does not point to any provision
in the agreement that grants an exception for a few minutes of work per day.

Plaintiff alleges that Defendant did not terminate him for “cause,” but instead that he
terminated him because of ‘“‘an inconsequential disagreement,” as reflected in a text message thread.
(See id. at 10-11.) Regardless, however, Plaintiffis unable to demonstrate that the fact that he was
engaging in outside business—in violation of the employment agreement—did not provide a
justification for Defendant’s decision to terminate Plaintiff. Defendant was aware of Plaintiffs
activity at the time that the two engaged in discussions through text messages about Plaintiffs
outside work. Based on the evidence in the record, Plaintiff was clearly providing work for other
companies, Defendant was aware of this, and Defendant subsequently terminated Plaintiff.

Defendant therefore had reason—that is, “‘cause’”—-to terminate Plaintiff.

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 7 of 12

B. The Employment Agreement Outlines the Appropriate Relief.

The language contained in the employment agreement is controlling when assessing the
damages to which Defendant is entitled. While Plaintiff's breach of contract claim is dismissed,
Defendant has not made a separate showing that it is entitled to a judgment in its favor on its breach
of contract counterclaim. Through this Court’s dismissal of Plaintiffs breach of contract claim,
Defendant is receiving the remedy to which it is entitled —that is, a determination that Plaintiff is not
entitled to severance or any of the other funds covered in the employment agreement for termination
without “cause.” Defendant has not demonstrated that it is entitled to damages, or any relief beyond
dismissal of Plaintiff’s claim, and does not point to anything in the employment agreement to
demonstrate otherwise.’

IV. DEFENDANT’S REMAINING COUNTERCLAIMS AGAINST PLAINTIFF
AND INTERCON ARE DISMISSED

The parties bring cross-motions for summary judgment regarding Defendant’s remaining
counterclaims. (See Notice of Mot. for Summ. J.; Notice of Motion in Supp. of Def./Countercl. PL.’s
Mot. for Summ. J.) In addition to its counterclaim for breach of contract, Defendant also brings
counterclaims for (1) breach of the implied covenant of good faith and fair dealing;
(2) misappropriation of confidential information and trade secrets; and (3) breach of fiduciary duty;
and aiding and abetting Plaintiff's breach of fiduciary duty against Intercon. (Answer and

Countercls. §§ 23-45.) There is no dispute as to a material fact on any of Defendant’s counterclaims.

 

3 Despite being able to demonstrate that Plaintiff breached the employment agreement, Defendant does not
allege any damages that it suffered as a result of Plaintiff's breach. To sufficiently allege a breach of
contract claim, a party must assert (1) the existence of an agreement, (2) adequate performance of the
contract by the plaintiff, (3) breach of contract by the defendant, and (4) damages.” Harsco Corp. v.
Segui, 91 F.3d 337, 348 (2d Cir. 1996) (emphasis added). As Plaintiff correctly notes, (see Pl.’s Mem. in
Supp. at 22), because Defendant is unable to demonstrate that it is entitled to any actual damages for
Plaintiff's breach, it cannot support a breach of contract claim.

7

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 8 of 12

Defendant’s remaining counterclaims are either subsumed by the contract or not based on any
evidence in the record whatsoever. They are therefore dismissed.

A. Defendant’s Counterclaim for Breach of the Implied Covenant of Good Faith and
Fair Dealing is Subsumed by the Employment Agreement.

This counterclaim is subsumed and addressed by the express terms of the contract. Indeed,
Defendants admitted this during oral argument. (Tr. of Oral Arg. at 23:10-18.) Because this Court
has already found that the appropriate relief for Defendant’s breach of contract claim is dismissal of
Plaintiff's breach of contract claim, Defendant is not entitled to further relief under this alternative—
and duplicative—claim.

B. Defendant’s Counterclaim for Breach of Fiduciary Duty is Subsumed by the
Employment Agreement.

Defendant also argues that Plaintiff breached a separate fiduciary duty that he owed
Defendant. While originally framing this as a claim for fiduciary duty, Defendant now specifies that
this argument is a claim that Plaintiff has breached his duty by acting as a “faithless servant.”
Defendant seeks $73,000 in profits that Plaintiff earned outside of his work for Defendant, as well
as disgorgement of his salary from Defendant. (Def.’s Mem. in Supp. at 17-19.) As Defendant
described at oral argument, this claim is premised on the argument that Plaintiff “violate[d] the
employment agreement such that it permeated the employee’s service in its most material and
substantial part.” (See Tr. of Oral Arg. at 25:2—7; 32:18-33:1; 47:4-8.) Notably, Defendant does
not argue that Plaintiffhad any duty greater than simply his contractual obligation to follow the terms
of the employment agreement. (See Def.’s Mem. in Supp. at 17-19.)

Similarly to Defendant’s claim for breach of the covenant of good faith and fair dealing, this
claim is subsumed by the employment agreement. A party may not succeed on a claim for breach

of fiduciary duty if it is simply duplicative of a claim for breach of contract that a court has already

considered and addressed. See, e.g., Bobal v. Rensselaer, 916 F.2d 759, 763 (2d Cir. 1990); see also
8

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 9 of 12

Ambac Assurance Corp. v. U.S. Bank Nat’l Ass’n, 328 F. Supp. 3d 141, 156-57 (S.D.N.Y. 2018).
Defendant alleges that the “main sticking point” for the parties during their contract negotiations was
that Plaintiff could not work for another company, and therefore, Plaintiff's conduct constitutes more
than simply a breach of contract. (Tr. of Oral Arg. at 30:11-17.) This argument, however, actually
supports the opposite conclusion. The parties expected this potential issue, specifically negotiated
this concern, and expressly provided for a remedy should Plaintiff violate this clause. This supports
the conclusion that the remedy reflected in the parties’ employment agreement for breach of the
contract 1s the appropriate relief here. Defendant is simply seeking an alternative route to bring this
claim, despite the fact that it previously negotiated how this specific breach would be handled, should
it occur.

Defendant relies most substantially on Stanley v. Skowron. In that case, the employee had
signed an employment agreement that obligated him not to violate Morgan Stanley’s code of
conduct, which barred, among other things, insider trading. 989 F. Supp. 2d 356, 358
(S.D.N.Y. 2013). The employee subsequently engaged in insider trading, lied to Morgan Stanley
about his actions, and also lied to the SEC while under oath. /d at 362-63. The court therefore
found that the employee acted as a faithless servant. /d. at 363-64. Skowron is not akin to the instant
action. In that case, the employee’s behavior went beyond simply violating the express terms of the
employment contract. Indeed, the court specifically stated that “[i]n addition to exposing Morgan
Stanley to government investigations and direct financial losses, [the employee’s] behavior damaged
the firm’s reputation, a valuable corporate asset.” /d. at 362. Moreover, the employee’s activity—
including making false statements—in that case spanned several years, unlike Plaintiff's actions in
the instant case. Jd. Additionally, and also distinguishable from the circumstances of the instant

case, the employee’s actions in Skowron violated Morgan Stanley’s code of conduct, which was

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 10 of 12

included in the employee agreement by reference. /d. at 358 (“Both the Offer Letter and the Sign-
on Agreement require [the plaintiff] to comply with Morgan Stanley’s Code of Conduct.”). Here,
Plaintiff and Defendant explicitly negotiated the consequences of the very specific breach for which
Defendant now brings its claim. Finally, it is clear that Plaintiff's actions did not rise to the level of
severity as those of the employee in Skowron, nor did Plaintiffs actions expose Defendant to greater
potential injury or financial loss.

C. There is no Evidence to Support Defendant’s Counterclaim for Misappropriation
of Confidential Information and Trade Secrets.

Defendant summarily states that Plaintiff “use[d] . . . Confidential Information in direct
competition with Defendant and/or for the benefit of SGA during his employment with Defendant.”
(Answer and Countercls. § 12.) More specifically, Defendant asserts that Plaintiff had access to
certain information during the course of his employment with Defendant, and that he provided this
information to David Goss, Plaintiff's brother. (Mem. of Law in Opp’n to PI. and Countercl. Def.’s
Mot. for Summ. J., ECF No. 110 at 24-25.) Defendant alleges that David Goss “could use” this
information “to compete, or assist others in competing, against ESI in a limited market space.”
(id. at 24.) Defendant also argues that there is a dispute as to material issues of fact on this
counterclaim, and therefore, this Court should not grant Plaintiff's motion for summary judgment.
(Ud. at 24-25.) Specifically, Defendant asserts that a jury must determine (1) that the information
that Plaintiff allegedly shared with David Goss is considered a “trade secret” and (2) that Plaintiff
impermissibly disclosed this information to David Goss. (/d.)

The fact that Defendant asserts that someone might use this information wrongfully in the
future does not raise a claim of misappropriation of trade secrets. See, e.g., Universal Instruments
Corp. v. Micro Sys. Eng’g, Inc., 924 F.3d 32, 49 (2d Cir. 2019) (“A plaintiff claiming

misappropriation of a trade secret must prove that (1) “it possessed a trade secret,’ and (2) the trade

10

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 11 of 12

secret was used by defendant ‘in breach of an agreement, confidence, or duty, or as a result of

999

discovery by improper means.’”) (emphasis added) (internal citation omitted). Even assuming,
arguendo, that the relevant information is a “trade secret,” the record is wholly devoid of any
evidence that indicates that any such information was actually received and misused by anyone in
any manner. Indeed, Defendant acknowledged at oral argument that this claim is premised on its
concern that either (1) David Goss may wrongfully use certain information in the future, or (2) that
David Goss has already wrongfully used this information. But Defendant is unable to prvide any
evidence that any information was obtained or misused. (See Tr. of Oral Arg. at 54:8-14.) This is
insufficient for a claim of misappropriation of trade secrets. Indeed, no reasonable jury could find

that Plaintiff misappropriated trade secrets based on the evidence in the record—or lack thereof.

D. Defendant’s Counterclaim Against Intercon for Breach of Fiduciary Duty is
Dismissed for Failure to Allege a Fiduciary Duty Owed by Plaintiff.

To state a claim for aiding and abetting a breach of fiduciary duty, a plaintiff must
demonstrate “(1) breach of fiduciary obligations to another of which the aider and abettor had actual
knowledge; (2) the defendant knowingly induced or participated in the breach; and (3) plaintiff
suffered actual damages as a result of the breach.” Kottler v. Deutsche Bank AG, 607 F. Supp. 2d
447, 466 (S.D.N.Y. 2009). Defendant has provided no evidence or facts that would support the
conclusion that Plaintiff had a fiduciary duty, or any greater obligation outside of what was explicitly
agreed upon and contemplated in the employment agreement. Because the underlying claim that
Plaintiff breached a fiduciary duty is unsupported and would be subsumed by the terms of the
contract, Defendant cannot successfully bring a claim for aiding and abetting this alleged breach

against Intercon.

1]

 
Case 1:18-cv-02159-GBD-JLC Document 130 Filed 09/29/20 Page 12 of 12

Vv. CONCLUSION

Plaintiff's motion for summary judgment to dismiss Defendant’s counterclaims,
(ECF No. 91), is GRANTED. Defendant’s motion for summary judgment to dismiss Plaintiffs
claim for breach of contract, (ECF No. 93), is GRANTED. Defendant’s motion for summary
judgement in its favor on its counterclaims for breach of fiduciary duty and aiding and abetting

breach of fiduciary duty is DENIED.

Dated: New York, New York SO ORDERED.

September 29, 2020 B Dy (
RG

Ged 4. DANIELS
ved States District Judge

 

12

 
